DETAILED ACTION
This is a first office action in response to application No. 16/640,599 filed on 03/16/2020, in which claims 1 - 19 and 27 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a storage medium that could be interpreted as a signal as disclosed Applicant’s specification [0229] that recites “The computer-readable storage medium may be any usable medium accessible by a computer, or a data storage device, such as a server or a data center, integrating one or more usable media. The usable medium may be a magnetic medium (for example, a floppy disk, a hard disk, or a magnetic tape), an optical medium (for example, a DVD), a semiconductor medium (for example, a solid-state drive (SSD)), or the like.” The computer-readable storage medium is defined by the specification includes open ended examples of media embodiments (e.g. “could be”, “such as”, “or the like”, “for example”).

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4, 6, 14 - 15, 17 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver “US 2006/0250380”. IDS 
Re-claim 1, Oliver teaches an electronic device (fig. 2; 210) control method implemented on an input device, (fig. 1; 200 & fig. 2; electronic pen 200c) wherein the method comprises: 
controlling, (fig. 1; 50) by the input device, (fig. 1; 200 & fig. 2; 200c) an electronic device (fig. 2; 210) through a touch apparatus (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device (fig. 2; 210) when the input device (fig. 1; 200 & fig. 2; 200c) detects that the input device is in contact with the touch apparatus of the electronic device (fig. 2; 210); (pars. [0023] and [0039]) and 
when the input device (fig. 1; 200 & fig. 2; 200c) detects that the input device is in contact with an object surface (fig. 2; 230 and par. [0024] a piece of encoded paper 230, such as a sheet of paper that includes an embedded pattern, such as generally shown 
 
Re-claim 4, Oliver teaches wherein the controlling, (fig. 1; 50) by the input device, (fig. 1; 200 & fig. 2; 200c) an electronic device (fig. 2; 210) by using a touch apparatus (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device (fig. 2; 210) comprises: 
sending, by the input device, (fig. 1; 200 & fig. 2; 200c) a first signal to the electronic device, (fig. 2; 210) so that the electronic device determines a position of the input device (fig. 1; 200 & fig. 2; 200c) on the touch apparatus by using the first signal. (par. [0021]; lines 1 - 9 and par. [0025])

Re-claim 6, Oliver teaches wherein the touch apparatus comprises a touchpad or a touchscreen. (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…)

Re-claim 14, Oliver teaches wherein the method further comprises: 


Re-claim 15, Oliver teaches an input device, (fig. 1; 200 & fig. 2; 200c) comprising a processor, (fig. 7B; 120a) a memory, (fig. 7B; 130a) and one or more application programs, (par. [0079]) wherein 
the one or more application programs are stored in the memory, (fig. 7B; 130a) the one or more application programs comprise an instruction, (par. [0079]) and when the instruction is executed by the input device, the input device is enabled to perform (pars. [0024] and [0073]) the following operations: 
controlling (fig. 1; 50) an electronic device (fig. 2; 210) by using a touch apparatus (pars. [0039] - [0040] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device (fig. 2; 210) when detecting that the input device (fig. 1; 200 & fig. 2; 200c) is in contact with the touch apparatus (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device (fig. 2; 210); (pars. [0023] and [0039]) and 
when detecting that the input device (fig. 1; 200 & fig. 2; 200c) is in contact with an object surface (fig. 2; 230) beyond the touch apparatus (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device (fig. 2; 210), detecting a motion of the input device (fig. 1; 200 & fig. 2; 200c) on the object surface (fig. 2; 230), (pars. [0024] - [0025]) and sending information about the motion to the electronic device, (fig. 1; 200 & fig. 2; 200c) to control the electronic device. (par. [0024] 

Re-claim 17, is rejected as applied to claim 4 above because the scope and contents of the recited limitations are substantially the same. 

Re-claim 27, Oliver teaches a computer-readable storage medium, comprising an instruction, wherein when the instruction runs on an input device, (fig. 1; 200 & fig. 2; electronic pen 200c) the input device is enabled to perform (par. [0100]) the method according to the operations of: 
controlling (fig. 1; 50) an electronic device (fig. 2; 210) through a touch apparatus (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device (fig. 2; 210) when the input device (fig. 1; 200 & fig. 2; 200c) detects that the input device is in contact with the touch apparatus (pars. [0039] - [0040] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device (fig. 2; 210); (par. [0039]) and 
when the input device (fig. 1; 200 & fig. 2; 200c) detects that the input device is in contact with an object surface (fig. 2; 230) beyond the touch apparatus of the electronic device, (fig. 2; 210) detecting, by the input device, (pars. [0024] - [0025]) a motion of the input device (fig. 1; 200 & fig. 2; 200c) on the object surface, (fig. 2; 230) and sending information about the motion to the electronic device, to control the electronic device. (par. [0024] the electronic pen 200a communicates with the host computer to send absolute position data for the application running on the host computer to use.)
5.	Claims 2 - 3, 5, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver “US 2006/0250380” IDS in view of Yamada “US 2016/0077784” IDS.  
Re-claim 2, Oliver teaches wherein that the input device (fig. 1; 200 & fig. 2; 200c) detects that the input device is in contact with the touch apparatus (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device (fig. 2; 210) comprises: 
detecting, by the input device (fig. 1; 200 & fig. 2; 200c), (par. [0039])
Oliver does not explicitly teach a touch signal of the touch apparatus, wherein signal strength of the touch signal is greater than a preset strength value. 
However, Yamada teaches a touch signal of the touch apparatus, wherein signal strength of the touch signal is greater than a preset strength value. (fig. 9 and pars. [0089] - [0091])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Yamada is capable of a pen-side microcomputer transmits the specified position information to display device. (par. [0091]) 

Re-claim 3, Oliver in view of Yamada teaches all the limitations of claim 2, Yamada teaches wherein the touch signal is a capacitive touch signal, an electromagnetic touch signal, or an optical touch signal. (par. [0052])

Re-claim 5, Oliver teaches wherein the controlling, (fig. 1; 50) by the input device, (fig. 1; 200 & fig. 2; 200c) an electronic device (fig. 2; 210) by using a touch apparatus (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…) further comprises: 
Oliver does not explicitly teach obtaining, by the input device, pressure information of the contact with the touch apparatus by using a pressure sensor; and 
sending, by the input device, the pressure information to the electronic device, to control the electronic device. 
However, Yamada teaches obtaining, by the input device, (fig. 2; 300) pressure information of the contact with the touch apparatus by using a pressure sensor (fig. 2; 330); (pars. [0049] and [0085]) and 
sending, by the input device, (fig. 2; 300) the pressure information to the electronic device, (fig. 2; 200) to control the electronic device. (pars. [0090] - [0092]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Yamada is capable of a pen-side microcomputer transmits the specified position information to display device. (par. [0091]) 

Re-claim 16, is rejected as applied to claim 2 above because the scope and contents of the recited limitations are substantially the same. 

Re-claim 18, is rejected as applied to claim 5 above because the scope and contents of the recited limitations are substantially the same. 
6.	Claims 7 - 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver “US 2006/0250380” in view of Fleck “US 2004/0150631” and further in view of Marhefka “US 2013/0107144”.  
Re-claim 7, Oliver teaches wherein that the input device (fig. 1; 200 & fig. 2; electronic pen 200c) detects that the input device is in contact with an object surface (fig. 2; 230) beyond the touch apparatus (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device (fig. 2; 210 and par. [0024]) comprises: 
Oliver does not explicitly teach detecting, by the input device, no touch signal of the touch apparatus, or detecting that the signal strength of the touch signal does not meet a preset condition; and 
However, Fleck teaches detecting, by the input device, (fig. 1; stylus 12) no touch signal of the touch apparatus, or detecting that the signal strength of the touch signal does not meet a preset condition; (figs. 1 - 2 and par. [0028]) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Fleck is capable of triggering functions in a computer application by applying pressure to a digitizer using a pointing device. (par. [0001]) 
 Oliver in view of Fleck does not explicitly teach transmitting, by the input device, a first optical detection signal, and detecting that reflection strength of a reflected signal that is of the first optical detection signal and that is on the object surface meets the preset condition.
However, Marhefka teaches transmitting, by the input device, (fig. 7; specialized stylus 22) a first optical detection signal, (par. [0041] For wireless connectivity, a WiFi, Bluetooth, NFC, infrared, 3G, or other connection mechanism could be utilized) and detecting that reflection strength of a reflected signal that is of the first optical detection signal and that is on the object surface (e.g., tablet 500 in FIG. 7) meets the preset condition. (par. [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Marhefka to provide touch screen with a specialized stylus, such as an active stylus that electrically interacts with the touch screen. (par. [0048])

Re-claim 8, Oliver and Fleck in view of Marhefka teaches all the limitations of claim 7, Marhefka teaches wherein the detecting, by the input device, (fig. 7; specialized stylus 22) a motion of the input device on the object surface (e.g., tablet 500 in FIG. 7) comprises: 
transmitting, by the input device, (fig. 7; specialized stylus 22) a second optical detection signal, (par. [0041] For wireless connectivity, a WiFi, Bluetooth, NFC, infrared, 3G, or other connection mechanism could be utilized) and determining the motion of the input device on the object surface by using a reflected signal that is of the second optical detection signal and that is on the object surface. (par. [0018])

Re-claim 9, Oliver and Fleck in view of Marhefka teaches all the limitations of claim 8, Marhefka teaches wherein the first optical detection signal and the second 

Re-claim 10, Oliver and Fleck in view of Marhefka teaches all the limitations of claim 7, Marhefka teaches wherein the sending, by the input device, (fig. 7; specialized stylus 22) information about the motion to the electronic device comprises: sending, by the input device, the information about the motion to the electronic device by using a wired signal, a Bluetooth signal, or a Wi-Fi signal. (par. [0018])

Re-claim 19, Oliver teaches wherein in the operation which the input device (fig. 1; 200 & fig. 2; 200c) detects that the input device is in contact with the object surface (fig. 2; 230) beyond the touch apparatus (par. [0039] a touch screen, such as may be found with PDAs, TabletPCs,…) of the electronic device, (fig. 2; 210) the at least one processor (fig. 7B; 120a) executes the several instructions (pars. [0024] and [0073]) to enable the input device to perform at least the following steps: 
Oliver does not explicitly teach detecting no touch signal of the touch apparatus, or detecting that the signal strength of the touch signal does not meet a preset condition; and 
However, Fleck teaches detecting no touch signal of the touch apparatus, or detecting that the signal strength of the touch signal does not meet a preset condition; (figs. 1 - 2 and par. [0028]) and 

Oliver in view of Fleck does not explicitly teach transmitting a first optical detection signal, and detecting that reflection strength of a reflected signal that is of the first optical detection signal and that is on the object surface meets the preset condition.  
However, Marhefka teaches transmitting a first optical detection signal, (par. [0041] For wireless connectivity, a WiFi, Bluetooth, NFC, infrared, 3G, or other connection mechanism could be utilized) and detecting that reflection strength of a reflected signal that is of the first optical detection signal and that is on the object surface (e.g., tablet 500 in FIG. 7) meets the preset condition. (par. [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Marhefka to provide touch screen with a specialized stylus, such as an active stylus that electrically interacts with the touch screen. (par. [0048])
Allowable Subject Matter 
7.	Claims 11 - 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        12/3/21B